DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guy et al. (20160297666).
Regarding claim 21, Guy discloses a system comprising: a mobile electronic device configured to receive data via a communications channel from a dispenser (par. 0013, 0017, and 0107); and a mobile application executing on the mobile electronic device (par. 0107), the mobile application configured to: receive, from the dispenser via the communications channel, one or more data messages indicative of available beverages being offered to be dispensed by the dispenser (par. 0109, 0116, and 0146); and display data indicating current levels of ingredients for producing the available beverages being offered to be dispensed by the dispenser (par. 0146).
Regarding claim 29, the data messages include data indicative of ingredients having a level below a threshold level (par. 0150).
Regarding claim 30, the mobile application is further configured to display a user interface including a pour history or consumption history for the beverage dispenser (par. 0111-0113).
Regarding claim 31, the mobile application is further configured to display a user interface for inventory management and ordering, the user interface including one or more soft-buttons for ordering replacement ingredients (par. 0108, 0132, and 0145).
Regarding claim 32, Guy discloses a method comprising: receiving, by a mobile electronic device executing a mobile application via a communications channel from a dispenser, one or more data messages indicative of available beverages being offered to be dispensed by the dispenser; and displaying, by the mobile application, data illustrating current levels of ingredients being offered to be dispensed by the dispenser (par. 0145).
Regarding claim 33, the method further comprising displaying, by the mobile application, a user interface including a pour history or consumption history for the beverage dispenser (par. 0111-0113).
Regarding claim 34, the method further comprising displaying, by the mobile application, a user interface for inventory management and ordering, the user interface including one or more soft-buttons for ordering replacement ingredients (par. 0108, 0132, and 0145).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. in view of Defosse et al. (20070083287).
Regarding claims 22 and 36, Guy DIFFERS in that it does not disclose the mobile electronic device is further configured to: communicate an authentication signal to the dispenser; and communicate, after an authentication process, a registration signal to the dispenser. Attention, however, is directed to the Defosse reference, which discloses a mobile electronic device configured to: communicate an authentication signal to a dispenser; and communicate, after an authentication process, a registration signal to the dispenser (par. 0005, 0074, and 0100-0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Guy reference in view of the teachings of the Defosse reference by communicating an authentication signal and registration signal for the purpose of enhancing the security, efficiency, and profitability of the vending system (par. 0003, 0031-0032, 0051, 0067, 0079-0082, 0087-0092, 0106, and 0108 of Defosse).
Regarding claims 23 and 37, the mobile application is further configured to receive information from an operator during a registration process (par. 0100-0101 of Defosse).
Regarding claims 24 and 38, the mobile electronic device is further configured to automatically communicate with the dispenser when within local communication or a geographic proximity of the dispenser responsive to registering with the dispenser (par. 0048, 0104, and 0113 of Defosse).
Claims 25 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. in view of Defosse et al. as applied to claims 24 and 38 above, and further in view Stoulil (WO2011094625A1).
Regarding claims 25 and 39, the modified Guy DIFFERS in that it does not disclose the mobile electronic device is further configured to receive a digital cookie from the dispenser indicating that the mobile electronic device is authenticated and registered with the dispenser. Attention, however, is directed to the Stoulil reference, which discloses a mobile electronic device configured to receive a digital cookie from a dispenser indicating that the mobile electronic device is authenticated and registered with the dispenser (page 11, lines 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Guy reference in view of the teachings of the Stoulil reference by employing cookies for the purpose of identifying a user.
Claims 26-28, 35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. in view of Green et al. (20140154382).
Regarding claim 26, Guy DIFFERS in that it does not disclose the mobile application is further configured to receive a notification from the dispenser, and present the notification to a user of the mobile electronic device. Attention, however, is directed to the Green reference, which discloses a mobile application configured to receive a notification from a dispenser, and present the notification to a user of a mobile electronic device (par. 0337; claims 2, 10, and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Guy reference in view of the teachings of the Green reference by employing notifications for the purpose of indicating to a user that an action is required or information is available (par. 0337 of Green).
Regarding claims 27 and 40, Guy DIFFERS in that it does not disclose the mobile application is further configured to provide one or more options on a user interface for receiving notifications, the one or more options comprising at least one of a sold out option, a software option, a nightly job option, a work order received option, a repair completed option, a boil water alert option, a content update option, or a recipe poured option. Attention, however, is directed to the Green reference, which discloses a mobile application configured to provide one or more options on a user interface for receiving notifications, the one or more options comprising at least one of a sold out option, a software option, a nightly job option, a work order received option, a repair completed option, a boil water alert option, a content update option, or a recipe poured option (par. 0337; claims 2, 10, and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Guy reference in view of the teachings of the Green reference by employing notifications as claimed for the purpose of indicating to a user that an action is required or information is available (par. 0337 of Green).
Regarding claims 28 and 35, Guy DIFFERS in that it does not disclose the mobile application is further configured to generate a notification indicating that an ingredient for an available beverage needs to be replaced based on the data. Attention, however, is directed to the Green reference, which discloses a mobile application configured to generate a notification indicating that an ingredient for an available beverage needs to be replaced based on data (par. 0337; claims 2, 10, and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Guy reference in view of the teachings of the Green reference by employing notifications as claimed for the purpose of indicating to a user that ingredients need to be replaced (par. 0337 of Green).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754